DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the amendments filed on 12/03/2020. As directed by the amendment: claims 1, 33 and 36 have been amended, claim 43 has been canceled and claims 2-32, 34-35 and 37-38 have been canceled previously. Thus, claims 1,33, 36, 39-42 and 44 are currently pending in this application.
Claim Rejections - 35 USC § 112
3.	In light of Applicant's Amendment of 12/03/2020, the rejection of claim 43 under 35 U.S.C. §112 (pre-AIA ), first paragraph, set forth in the Office Action of 09/04/2020, is hereby withdrawn.
4. 	In light of Applicant's Amendment of 12/03/2020, the rejection of claims 1 and 41-44 under 35 U.S.C. §112 (pre-AIA ), second paragraph, set forth in the Office Action of 09/04/2020, is hereby withdrawn.
Terminal Disclaimer
5. 	The terminal disclaimer filed on 12/03/2020 disclaiming the terminal
portion of any patent granted on this application which would extend beyond
the expiration date of any patent granted on Application Number 12/840018 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Alexander Zumbulyadis (Reg. No. 66,251) on December 16, 2020.

The application has been amended as follows: 

1. (Currently Amended) A variable capacity screw compressor [[,]] comprising: 
a rotor housing[[,]] comprising: 
a suction port, a working chamber, a discharge port, and at least two screw rotors that include a female screw rotor and a male screw rotor being positioned within the working chamber for cooperatively compressing a fluid; 
one or more first bearings positioned close to the discharge port, wherein the one or more first bearings are configured to withstand radial forces in operation; 
one or more second bearings positioned close to the discharge port and abutting the one or more first bearings, wherein the one or more second bearings are configured to withstand axial forces in operation; 
a bearing housing, wherein of the one or more first bearings and the one or more second bearings, the bearing housing is configured to directly support only the one or more first bearings; 
a bearing cover, wherein of the one or more first bearings and the one or more second bearings, the bearing cover is configured to directly support only the one or 
wherein the suction port, the at least two screw rotors, and the discharge port are sized in relation to a selected rotational speed, the selected rotational speed having an optimum peripheral velocity that is independent of a peripheral velocity of the at least one screw rotor at a synchronous motor rotational speed for a rated screw compressor capacity, the optimum peripheral velocity is a constant product including the selected rotational speed and a radius of the at least one screw rotor of the at least two screw rotors; 
a permanent magnet motor configured to drive the at least one screw rotor at the selected rotational speed when the compressor is operated at a full-load capacity, the selected 2Application No. 14/512,992 Reply to the Office Action dated 09/04/2020 rotational speed being greater than the synchronous motor rotational speed at the rated screw compressor capacity; and a variable speed drive configured to receive a command signal from a controller and to generate a control signal that drives the motor at the selected rotational speed, 
wherein the suction port is sized and located to provide a reduced approach velocity and reduce turbulence for the fluid entering the working chamber, the discharge port is sized larger than theoretically necessary to provide a thermodynamic optimum size, and the suction port and the discharge port are configured to reduce a flow loss.  
  
33. (Currently Amended) A screw compressor[[,]] comprising: 
a chamber including: a suction port and a discharge port; 
at least two screw rotors positioned in the chamber, the at least two screw rotors configured to compress a fluid between the suction port and the discharge port; 
wherein the suction port, the at least two screw rotors, and the discharge port are sized in relation to a selected rotational speed, the selected rotational speed having an optimum peripheral velocity that is independent of a peripheral velocity of the at least one screw rotor at a synchronous motor rotational speed for a rated screw compressor capacity, the optimum peripheral velocity is a constant product including the selected rotational speed and a radius of the at least one screw rotor of the at least two screw rotors; 
wherein the suction port is sized and located to provide a reduced approach velocity and reduce turbulence for the fluid entering the chamber,3Application No. 14/512,992 the discharge port is sized larger than theoretically necessary to provide a thermodynamic optimum size, and the suction port and the discharge port are configured to reduce a flow loss; 
one or more first bearings positioned close to the discharge port, wherein the one or more first bearings are configured to withstand radial forces in operation; one or more second bearings positioned close to the discharge port and abutting the one or more first bearings, wherein the one or more second bearings are configured to withstand axial forces in operation; a bearing housing, wherein of the one or more first bearings and the one or more second bearings, the bearing housing is configured to directly support only the one or more first bearings; a bearing cover, wherein of the one or more first bearings and the one or more second bearings, the bearing cover is configured to directly support only the one or more second bearings, the bearing housing being disposed physically between the chamber and the bearing cover, and 
wherein the bearing cover being disposed within the muffler


36. (Currently Amended) A screw compressor[[,]] comprising: 
a chamber including: a suction port and a discharge port; 
at least two screw rotors positioned in the chamber, the at least two screw rotors configured to compress a fluid between the suction port and the discharge port; 
wherein the suction port, the at least two screw rotors, and the discharge port are sized in relation to a selected rotational speed, the selected rotational speed having an optimum peripheral velocity that is independent of a peripheral velocity of the at least one screw rotor at a synchronous motor rotational speed for a rated screw compressor capacity, the optimum peripheral velocity is a constant product including the selected rotational speed and a radius of the at least one screw rotor of the at least two screw rotors; 
wherein the suction port is sized and located to provide a reduced approach velocity and reduce turbulence for the fluid entering the chamber,3Application No. 14/512,992 Reply to the Office Action dated 09/04/2020 the discharge port is sized larger than theoretically necessary to provide a thermodynamic optimum size, and the suction port and the discharge port are configured to reduce a flow loss;  
a plurality of bearings positioned close to the discharge port, the plurality of bearings configured to withstand forces of the one or more screw rotors in operation; 


39. (Previously Presented) The screw compressor of claim 33, wherein the one or more first bearings are disposed physically between the chamber and the one or more second bearings.  
40. (Previously Presented) The screw compressor of claim 36, further comprising a bearing cover configured to directly support the second bearing of the plurality of bearings, wherein the bearing housing is disposed physically between the chamber and the bearing cover in an axial direction.  
41. (Currently Amended) The variable capacity screw compressor of claim 1, wherein the optimum peripheral velocity is in a range between 

44. (Previously Presented) The variable capacity screw compressor of claim 1, wherein the at least two screw rotors each have a length that is in a range of 20% to 30% smaller than screw rotors of a conventionally sized screw compressor having a rated capacity same as the rated screw compressor capacity.

Allowable Subject Matter
7.	Claims 1, 33, 36, 39-42 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (particularly Wills et al. (Patent No.: US 7,096,681), Wennemar (Dry Screw Compressor Performance), Kammhoff et al. (Patent No.: US 6,572,354 B2) and Sjoholm et al. (Patent No.: US 6,506,038 B2)) neither discloses nor makes obvious a variable capacity screw compressor, wherein the suction port and the discharge port are configured to reduce a flow loss, as claimed. 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a variable capacity screw compressor having the suction port, the at least two screw rotors, and the discharge port that are being sized in relation to the selected rotational speed, wherein the suction port is being sized and located so as to provide a reduced approach velocity and to reduce turbulence for the fluid entering the working chamber, wherein the discharge port is being sized larger than theoretically necessary to provide a thermodynamic optimum size, and wherein the selected rotational speed is having an optimum peripheral velocity that is independent of a peripheral velocity of the at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746